80 So. 3d 1113 (2012)
Crystal CHISHOLM, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-4994.
District Court of Appeal of Florida, First District.
February 27, 2012.
Crystal Chisholm, pro se, Petitioner.
*1114 Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The amended petition seeking a belated appeal of the judgments and sentences rendered on April 20, 2010, in Duval County Circuit Court case numbers 16-2009-CF-9435-AXXX-MA, 16-2009-CF-9436-AXXX-MA, and 16-2009-CF-9654-AXXX-MA, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to represent her in the belated appeal authorized by this opinion.
VAN NORTWICK, LEWIS, and SWANSON, JJ., concur.